343 S.W.3d 372 (2011)
NEW DEAL TOBACCO WAREHOUSE, INC., Respondent,
v.
Steven E. KNIGHTON, Appellant.
No. WD 72965.
Missouri Court of Appeals, Western District.
July 19, 2011.
Aaron C. Johnson, Weston, MO, for respondent.
Gary M. Steinman, Gladstone, MO, for appellant.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Steven Knighton appeals from the trial court's judgment in favor of New Deal Tobacco after a bench trial. Knighton contends that the trial court erred in granting judgment in favor of New Deal Tobacco because New Deal Tobacco presented no substantial or competent evidence that it provided and/or that Knighton received the products and services for which New Deal Tobacco sought payment. We affirm. Rule 84.16(b).